EXHIBIT 10.2

In re Cooper-Standard Holdings Inc.

Agreement Concerning Terms and Conditions of a Compromise and Settlement

This Settlement Agreement dated as of March 17, 2010 (the “Agreement”) is
entered into by and among Cooper-Standard Holdings Inc. (“Holdings”),
Cooper-Standard Automotive Inc. (“CSA”) and Cooper-Standard Automotive Canada
Limited (“CSA Canada,” and together with Holdings and CSA, “Defendants”), the
Official Committee of Unsecured Creditors of Holdings et al. (the “Creditors’
Committee”) and Cooper Tire & Rubber Company (“Plaintiff,” and together with
Defendants and the Creditors’ Committee, the “Parties”).

WHEREAS, on September 16, 2004, Plaintiff, Cooper Tyre & Rubber Company UK
Limited (“Cooper Tyre UK” and, together with Plaintiff, the “Sellers”) and CSA
Acquisition Corp. (n/k/a Holdings), entered into that certain Stock Purchase
Agreement (the “Stock Purchase Agreement”), as amended on December 3, 2004,
pursuant to which Holdings acquired (the “Acquisition”) the capital stock of CSA
and certain other companies listed therein (the “Sold Companies”) on
December 23, 2004 (the “Closing Date”);

WHEREAS, pursuant to the Stock Purchase Agreement, in addition to the Final
Purchase Price (as defined therein) paid at or about the time of the
Acquisition, Holdings is obligated to remit to the Sellers certain tax refunds
attributable to taxable periods (or portions thereof) ending on or prior to the
Closing Date;

WHEREAS, the value of the Sold Companies has diminished significantly since the
date of the Stock Purchase Agreement, and, as a result of such diminution in
value, Holdings asserts that the amount of the tax refunds required to be
remitted exceeds the value of the Sold Companies held by Holdings and that
Holdings is financially unable to remit such tax refunds in the amount required
by the Stock Purchase Agreement;

WHEREAS, pursuant to the Stock Purchase Agreement, Plaintiff is obligated to
indemnify Holdings and its affiliates for all taxes imposed on or payable with
respect to the Sold Companies and their direct and indirect majority or
wholly-owned subsidiaries attributable to taxable periods (or portions thereof)
ending on or prior to the Closing Date;

WHEREAS, on August 3, 2009, Holdings and each of its direct and indirect
wholly-owned U.S. subsidiaries (collectively with Holdings, the “Debtors”) filed
voluntary petitions for relief under Chapter 11 of Title 11 of the United States
Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the
District of Delaware (the “Bankruptcy Court”). The Debtors’ Chapter 11 Cases
(the “Chapter 11 Cases”) are being jointly administered under Case No. 09-12743
(PJW);

WHEREAS, on August 4, 2009, CSA Canada, an indirect wholly-owned subsidiary of
CSA, sought relief under the Companies’ Creditors’ Arrangement Act (“CCAA”) in
the Ontario Superior Court of Justice (the “Canadian Court”) in Toronto,
Ontario, Canada (the “CCAA Proceeding”);



--------------------------------------------------------------------------------

WHEREAS, on August 19, 2009, Plaintiff filed the adversary proceeding, captioned
Cooper Tire & Rubber Company v. Cooper-Standard Holdings, Inc. et al, Adv. Proc.
No. 09-52014 (PJW) (the “Cooper Tire Adversary Proceeding”), against Holdings
and CSA seeking payment of an income tax refund received by CSA Canada in the
approximate amount of CAD $80 million from the Canada Revenue Agency (the
“Canadian Tax Refund”) and, among other things, a declaratory judgment that the
Canadian Tax Refund and any additional income tax refunds received by CSA Canada
from the Ontario provincial government (the “Anticipated Canadian Tax Refund,”
and together with the Canadian Tax Refund, the “Tax Refunds”) is property of
Plaintiff pursuant to the Stock Purchase Agreement;

WHEREAS, on September 29, 2009, the Canadian Court in the CCAA Proceeding issued
an order (the “Canadian Tax Order”) (i) lifting the stay in the CCAA Proceeding
so that Plaintiff could commence proceedings against CSA Canada in the
Bankruptcy Court and (ii) requiring that CSA Canada segregate any forthcoming
tax refunds until further order of the Canadian Court;

WHEREAS, on October 5, 2009, Plaintiff filed an amended complaint in the Cooper
Tire Adversary Proceeding adding CSA Canada as a defendant in the proceedings;

WHEREAS, on January 6, 2010, Plaintiff and Defendants each filed a motion for
summary judgment in the Cooper Tire Adversary Proceeding, and the Creditors’
Committee filed a memorandum in support of Defendants’ motion;

WHEREAS, by letter dated January 29, 2010, the Bankruptcy Court advised the
parties in the Cooper Tire Adversary Proceeding that it intended to schedule a
trial on the merits;

WHEREAS, the Parties now wish to settle all of the outstanding claims,
litigations, objections, demands, debts, and obligations between the Parties
directly or indirectly arising out of or in any manner relating to the Cooper
Tire Adversary Proceeding on the terms and conditions set forth herein;

WHEREAS, the Parties believe that the terms of this Agreement and the compromise
and settlement embodied herein are fair and reasonable and are in the best
interest of each of the Parties.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each of the Parties
hereby agrees as follows:

 

2



--------------------------------------------------------------------------------

1. Payment of Cash Consideration. Within three (3) business days of the entry of
an order authorizing and approving this Agreement becoming a final order no
longer subject to appeal (the “Settlement Effective Date”), Defendants shall pay
to Plaintiff, by wire transfer, $17,639,080.98 in cash (the “Cash
Consideration”), pursuant to the following wiring instructions:

 

Beneficiary Name:

  

Beneficiary Acct. No.:

  

Beneficiary Bank Name:

  

Beneficiary Bank ABA:

  

2. Surgoinsville Lease Guaranty.

A. Letter of Credit. On the date that is the earlier of the following (the
“Cooper Tire L/C Deadline”): (i) seventy-five (75) days from the Settlement
Effective Date or (ii) the effective date of Defendants’ Chapter 11 plan (the
“Plan”) in the Chapter 11 Cases (the “Plan Effective Date”), Defendants shall
have caused Deutsche Bank Trust Company Americas, Bank of America, N.A., or
another commercial bank reasonably acceptable to Plaintiff and Defendants, to
issue an unconditional, irrevocable letter of credit, in customary form for
letters of credit for this type (reasonably satisfactory to Plaintiff and
Defendants), with automatic renewal and drawing conditions substantially as set
forth on the attached Exhibit A (or as such terms are otherwise reasonably
satisfactory to Plaintiff and Defendants) in the initial stated amount of $7
million (the “Cooper Tire L/C”), which may be drawn upon, one or more times, by
Plaintiff only: (a) if the Cooper Tire L/C has not been renewed for at least a
1-year period in accordance with its terms (unless, as a result of any notice of
non-renewal received in connection therewith, Defendants cause a replacement
letter of credit with identical substantive terms as the then-existing Cooper
Tire L/C to be issued by a different commercial bank reasonably acceptable to
Plaintiff not less than 30 days prior to the expiry date of the then-existing
Cooper Tire L/C); or (b) to reimburse Plaintiff for any amounts that Plaintiff
has paid (prior to or concurrently with such draw) on account of, and pursuant
to, that certain Guaranty, dated as of October 1, 1996 (the “Surgoinsville Lease
Guaranty”), between Plaintiff, as successor to Siebe Inc., and Bank of New York,
as successor to United States Trust Company; provided, however, that (i) prior
to Defendants obtaining the Cooper Tire L/C, if Plaintiff hereafter pays any
amounts on account of, and pursuant to, the Surgoinsville Lease Guaranty,
Plaintiff shall have an allowed administrative expense priority in the Chapter
11 Cases for the amounts so paid, which shall be paid promptly upon demand, and
the Cooper Tire L/C shall be reduced by the amount of such administrative
expense claim for which Plaintiff has received payment and (ii) in the case
where the Cooper Tire L/C is issued prior to the Plan Effective Date, at the
request of Defendants after the occurrence of the Plan Effective Date, Plaintiff
agrees to cooperate with Defendants in a commercially reasonable manner in
having a replacement letter of credit issued by the letter of credit issuer
under the Defendants’ exit working capital facility (which issuer would be Bank
of America, N.A., or another commercial bank reasonably acceptable to
Plaintiff), it being understood that such replacement letter of credit would
contain identical substantive terms as the then-existing Cooper Tire L/C, and
that if such replacement letter of credit (or any replacement letter of credit
otherwise specified in this clause A(b)(ii)) contains non-identical substantive
terms, Defendants shall reimburse Plaintiff for the amount of any reasonable and
documented attorneys’ fees incurred by Plaintiff reviewing the replacement
letter of credit. On each yearly anniversary of the date of the issuance of the
Cooper Tire L/C, the aggregate principal amount of the Cooper Tire L/C shall (by
its terms) be automatically reduced by $1 million until such time that the
Cooper Tire L/C has been reduced to zero (0) dollars and, upon such time, the
Cooper Tire L/C, and Defendants’ obligations thereunder, shall cease to exist
and be terminated. To the extent that the Cooper Tire L/C is not issued prior to
the confirmation of the Plan, the Plan shall obligate Defendants to have issued
the Cooper Tire L/C on the Plan Effective Date, and a condition precedent to the
occurrence of the Plan Effective Date shall be the issuance of the Cooper Tire
L/C in favor of Plaintiff.

 

3



--------------------------------------------------------------------------------

B. Release of Guaranty. Prior to the Cooper Tire L/C Deadline, Defendants shall
seek to obtain an unconditional release of Plaintiff’s obligations under the
Surgoinsville Lease Guaranty. If Defendants are able to obtain the unconditional
release of Plaintiff’s obligations under the Surgoinsville Lease Guaranty,
Defendant shall have no obligation to obtain or maintain the Cooper Tire L/C,
and the issuance of the Cooper Tire L/C shall not be a condition precedent to
the occurrence of the Plan Effective Date.

C. Renewal of Lease. If Defendants are unable to obtain the unconditional
release of Plaintiff’s obligations under the Surgoinsville Lease Guaranty,
Defendants shall not renew the lease (the “Lease”) being guaranteed by the
Surgoinsville Lease Guaranty, nor modify or amend the Lease in a manner that
increases or extends Plaintiff’s obligations under the Surgoinsville Lease
Guaranty, without the prior written approval and consent of Plaintiff. Plaintiff
shall not unreasonably withhold such approval and consent. For clarification
purposes only, Plaintiff’s withholding of consent would not be unreasonable if,
for example, the renewal, modification, or amendment of the Lease would cause
the amount of the Cooper Tire L/C to be insufficient to satisfy in full
Plaintiff’s obligations under the Surgoinsville Lease Guaranty at any point in
time.

3. Dismissal of Pending Proceedings.

A. Cooper Tire Adversary Proceeding. Within three (3) business days after
receipt by Plaintiff of: (i) the Cash Consideration; and (ii) the Cooper Tire
L/C, if Defendants, prior to the Cooper Tire L/C Deadline, are unable to obtain
the unconditional release of Plaintiff’s obligations under the Surgoinsville
Lease Guaranty (the “Release Date”), Plaintiff shall file with the Bankruptcy
Court a stipulation of dismissal, in the form attached hereto as Exhibit B,
signed by each of the Parties, stating that Plaintiff dismisses all of its
claims in the Cooper Tire Adversary Proceeding with prejudice, with the Parties
to bear their own costs.

B. Canadian Litigation. On the Release Date, Plaintiff and CSA Canada shall file
with the Canadian Court and the Court of Appeal for Ontario (the “Court of
Appeal”) any and all notices or motions required or advisable so as to give
effect to this Agreement, including, without limitation, (i) a notice or motion
filed with the Canadian Court for the Canadian Court to withdraw or vacate the
Canadian Tax Order and (ii) a notice or motion filed with the Court of Appeal
for CSA Canada to withdraw its appeal of the Canadian Tax Order, with Plaintiff
and CSA Canada to bear their own costs.

 

4



--------------------------------------------------------------------------------

C. Withdrawal of Proof of Claims. On the Release Date, the proofs of claim filed
by Plaintiff in the Chapter 11 Cases shall be deemed withdrawn without the
necessity for a further court order and Plaintiff understands and agrees that it
shall file no further proofs of claim in the Chapter 11 Cases.

4. Mutual Releases.

A. Release by Plaintiff. Subject to subparagraph 4.C., upon the payment of the
Cash Consideration and the issuance of the Cooper Tire L/C, Plaintiff, Cooper
Tyre UK, and all of their agents, representatives, officers, directors,
employees, subsidiaries, affiliates, trustees, advisors, accountants, attorneys,
successors and assigns hereby release, acquit, and forever discharge Defendants
and all of their agents, representatives, officers, directors, employees,
subsidiaries, affiliates, trustees, advisors, accountants, attorneys, successors
and assigns from any and all claims, counterclaims, demands, damages, causes of
action, suits, rights to legal remedies, rights to equitable remedies, rights to
payment, liabilities, costs and interests of any kind relating to arising under
or in connection with the Stock Purchase Agreement, the Tax Refunds, or any
other arrangements or agreements between Plaintiff, Cooper Tyre UK and/or any of
their subsidiaries or affiliates on one hand and the Defendants and/or any of
their subsidiaries or affiliates on the other, including attorneys’ fees and
costs, whether known or unknown, in law, equity or otherwise, from the beginning
of time through the Release Date. For the avoidance of doubt, Plaintiff, Cooper
Tyre UK and/or any of their subsidiaries or affiliates understand and agree
that, as of the Release Date, they have no right, claim, or interest in the Tax
Refunds or any other tax refunds that may be paid to Defendants or their
subsidiaries or affiliates.

B. Release by Defendants. Subject to subparagraph 4.C., upon the completion by
Cooper Tire of its obligations set forth in paragraph 3 of this Agreement,
Defendants and all of their agents, representatives, officers, directors,
employees, subsidiaries, affiliates, trustees, advisors, accountants, attorneys,
successors and assigns hereby release, acquit, and forever discharge Plaintiff,
Cooper Tyre UK, and all of their agents, representatives, officers, directors,
employees, subsidiaries, affiliates, trustees, advisors, accountants, attorneys,
successors and assigns from any and all claims, counterclaims, demands, damages,
causes of action, suits, rights to legal remedies, rights to equitable remedies,
rights to payment, liabilities, costs and interests of any kind relating to
arising under or in connection with the Stock Purchase Agreement, the Tax
Refunds or any other arrangements or agreements between Defendants and/or their
subsidiaries or affiliates on one hand and Plaintiff, Cooper Tyre UK, and/or any
of their subsidiaries or affiliates on the other, including attorneys’ fees and
costs, whether known or unknown, in law, equity or otherwise, from the beginning
of time through the Release Date. For the avoidance of doubt, Defendants
understand and agree that, as of the Release Date, Plaintiff has no duty or
obligation to indemnify Holdings or any of its subsidiaries or affiliates for
any taxes imposed on or payable with respect to the Sold Companies and their
direct and indirect majority or wholly-owned subsidiaries. Further, Plaintiff
and Cooper Tyre UK and their affiliates have no obligation to make any payments
related to the “Siebe Plan” as set out in Paragraph 5.7 of the Stock Purchase
Agreement, and Defendants have no right to be reimbursed for any payments made
or to be made with respect to the “Siebe Plan.”

 

5



--------------------------------------------------------------------------------

C. Ongoing Obligations Not in Dispute. Notwithstanding any other provision of
this Agreement, the Parties acknowledge and agree that they shall continue to
honor and be bound by the following obligations under the Stock Purchase
Agreement whether or not any such obligations remain unfulfilled in whole or in
part as of the date hereof:

(i) Defendants shall fully honor their obligations with respect to “Pre-Closing
Self Insured Workers’ Compensation Arrangements” in accordance with section 5.7
of the Stock Purchase Agreement; and

(ii) Plaintiff shall fully honor its indemnification obligations with respect to
sections 8.1(a)(vi) and (vii) of the Stock Purchase Agreement. Defendants
represent that, as of the date they execute this Agreement, neither Defendants
nor their subsidiaries or affiliates have knowledge of any facts that would give
rise to an indemnification obligation under sections 8.1(a)(vi) or (vii) of the
Stock Purchase Agreement, except for (a) those items of which Plaintiff has been
previously notified in writing or is aware; (b) those items listed in Schedule
3.15 or Schedule 8.1(a)(vi)(D) of the Stock Purchase Agreement; or (c) those
items listed in Schedule 15 of the “Siebe Purchase Agreement” as defined in
Section 8.1 of the Stock Purchase Agreement.

Upon completion of the obligations set out in paragraphs 1, 2, and 3 of this
Agreement, the Parties will have no obligations to one another under the Stock
Purchase Agreement other than obligations specified here in subparagraphs 4.C(i)
and (ii).

5. Preservation of Defendants’ Obligations under this Agreement. The
confirmation of any plan of reorganization or plan of liquidation, including
without limitation, the Debtors’ Joint Chapter 11 Plan of Reorganization, shall
not impair, abridge or otherwise affect any of the Defendants’ obligations
arising under this Agreement. Further, the Defendants shall include language in
a form and substance reasonably satisfactory to the Plaintiff and the Creditors’
Committee in any order submitted to approve any plan of reorganization or plan
of liquidation to preserve the Defendants’ obligations arising under this
Agreement.

6. Motion for Approval of this Agreement. Within seven (7) days of execution of
this Agreement by the Parties, Defendants shall file with the Bankruptcy Court a
joint motion (the “Motion for Approval”) seeking approval of this Agreement. The
Motion for Approval shall be noticed for consideration by the Bankruptcy Court
at the first omnibus hearing scheduled in the Chapter 11 Cases no later than
twenty-five (25) days after execution of this Agreement by all of the Parties.
In advance of filing the Motion for Approval, Defendants shall provide a draft
of the Motion for Approval and proposed form of order to Plaintiff and the
Creditors’ Committee for their review and comment, and, upon filing, the Motion
for Approval and the proposed form of order approving the Motion for Approval
shall be in form and substance reasonably satisfactory to the Parties. This
Agreement will become effective on the Settlement Effective Date. The Parties
shall use their best efforts to obtain court approval of this Agreement and
shall take no steps to frustrate, impede, or otherwise impair court approval of
this Agreement and any order entered granting the Motion for Approval shall be
in form and substance reasonably satisfactory to the Parties.

 

6



--------------------------------------------------------------------------------

7. Bankruptcy Court Approval. This Agreement shall only become binding upon the
Parties upon its approval by the Bankruptcy Court. Nothing in this Agreement
shall be construed as an admission of the validity of any claim being settled
hereby or of any liability with respect to any such claim. In the event that
this Agreement is not approved by the Bankruptcy Court, this Agreement shall be
of no force or effect, and nothing contained herein shall be deemed to be an
admission or concession of, or be in any way binding upon, any of the Parties,
and this Agreement shall be inadmissible in any proceeding as a settlement
document governed by Rule 408 of the Federal Rules of Evidence and/or its
analogous state rules.

8. Stay of Proceedings.

A. Cooper Tire Adversary Proceeding. Upon execution of this Agreement by the
Parties, the Parties shall notify the Bankruptcy Court that they have reached a
binding agreement that is subject to Bankruptcy Court approval. In the event
that the Bankruptcy Court does not approve this Agreement, the Parties shall
confer to agree upon a schedule to continue the Cooper Tire Adversary
Proceeding.

B. Canadian Litigation. Upon execution of this Agreement by the Parties,
Plaintiff and CSA Canada shall notify the Canadian Court and the Court of Appeal
that they have reached a binding agreement that is subject to Bankruptcy Court
approval.

9. Advance Pricing Agreement. Notwithstanding any other provision of this
Agreement, Plaintiff and Defendants agree that they (i) shall take no steps to
frustrate, impede, or otherwise impair any Advance Pricing Agreement relating to
Plaintiff or Defendants existing as of the Settlement Effective Date and
(ii) will timely file any reports as required by or necessary to support any
Advance Pricing Agreement relating to Plaintiff or Defendants existing as of the
Settlement Effective Date, and (iii) will otherwise provide reasonable
assistance to each other to comply with any Advance Pricing Agreement relating
to Plaintiff or Defendants existing as of the Settlement Effective Date.

10. Entire Agreement. This Agreement represents the entire agreement between the
Parties with respect to the matters addressed herein and supersedes all prior
negotiations, representations or agreements between the Parties, whether oral or
written, on the subject hereof. This Agreement and the mutual releases provided
for herein shall be binding on all subsidiaries, affiliates, successors,
administrators, executors, representatives and assigns of each of the Parties,
including any subsequently appointed official committee, Chapter 11 trustee,
Chapter 11 examiner, Chapter 7 trustee, plan administrator, or liquidating
trustee in the Chapter 11 Cases, or similar entity. This Agreement may not be
amended, modified, altered or rescinded except upon a written instrument
designated as an amendment to this Agreement and executed by the Parties.

 

7



--------------------------------------------------------------------------------

11. Representations and Warranties.

A. Plaintiff represents, warrants, covenants and agrees that (i) it has all
requisite corporate power and authority to enter into this Agreement, to carry
out the transactions contemplated hereby, and to perform its obligations
hereunder, (ii) it is duly organized, validly existing and in good standing
under the laws of its state of organization and it has the requisite power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder, and (iii) the execution and delivery of this Agreement and the
performance of its obligations hereunder have been duly authorized by all
necessary corporate action on its part.

B. Defendants represent, warrant, covenant and agree, upon approval of this
Agreement by the Bankruptcy Court, that (i) they have all requisite corporate
power and authority to enter into this Agreement, to carry out the transactions
contemplated hereby, and to perform their obligations hereunder, (ii) they are
duly organized, validly existing and in good standing under the laws of their
state of organization and they have the requisite power and authority to execute
and deliver this Agreement and to perform their obligations hereunder, and
(iii) the execution and delivery of this Agreement and the performance of their
obligations hereunder have been duly authorized by all necessary corporate
action on their part.

C. Subject to the terms and conditions set forth herein, the Committee, for
itself, but not binding any member of the Committee in its individual capacity,
agrees that it supports the terms of this Agreement and will not object to
approval of the Agreement by the Court; provided, however, that nothing set
forth in this Agreement shall be construed to bind any individual member of the
Committee (nor any of its directors, officers, agents or employees) in its
individual capacity in any way, including to take any action or to refrain from
taking any action with respect to this Agreement.

12. Additional Documents. The Parties shall timely execute such documents and
instruments and take such other actions that are reasonably necessary to
implement or effectuate the provisions of this Agreement.

13. Tax Treatment. Plaintiff and Defendants agree that for U.S. federal income
tax purposes (a) the payment of the Cash Consideration shall be treated as an
adjustment to the purchase price of the capital stock of the Sold Companies
pursuant to Section 5.5(f) of the Stock Purchase Agreement, (b) the payment of
the Cash Consideration in lieu of any obligations to remit Tax Refunds shall be
treated as relating back to and modifying the Stock Purchase Agreement ab
initio, and (c) Plaintiff and Defendants shall file all U.S. federal income tax
returns (and corresponding state and local tax returns) consistent with this
paragraph 12.

14. Interpretation. The terms of this Agreement are the result of extensive
negotiations between the Parties, each of which has been represented by counsel,
and all Parties shall be deemed to have prepared this Agreement in order to
avoid any negative inference by any court as against the preparer of the
Agreement.

 

8



--------------------------------------------------------------------------------

15. Modification and Waiver. No waiver, amendment, modification, or alteration
of the terms or provisions of this Agreement shall be binding unless the same
shall be in writing and duly executed by such of the Parties to or by which such
waiver, amendment, modification, or alteration relates or is effected. No waiver
of any of the provisions of this Agreement shall be deemed to or shall
constitute a waiver of any other provision of this Agreement (whether or not
similar).

16. Counterparts. This Agreement may be executed in one or more counterparts and
by different Parties in separate counterparts, each of which when so executed
and delivered shall be deemed to be an original and all of which counterparts
taken together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement.

17. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to its
principles or rules of conflict of laws to the extent such principles or rules
would require or permit the application of the laws of another jurisdiction. Any
legal action related to this Agreement must be brought in a court of competent
jurisdiction located in the State of Delaware unless otherwise agreed to in
writing by all of the Parties.

18. Severability. In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.

[Signature Pages to Follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered this
Agreement as of the date set forth above.

 

COOPER-STANDARD HOLDINGS INC. By:   /s/Allen J. Campbell   Name: Allen J.
Campbell   Title:   Vice President and CFO COOPER-STANDARD AUTOMOTIVE INC. By:  
/s/Allen J. Campbell   Name: Allen J. Campbell   Title:   Vice President and CFO
COOPER-STANDARD AUTOMOTIVE CANADA LIMITED By:   /s/Allen J. Campbell   Name:
Allen J. Campbell   Title:   Vice President and CFO

 

10



--------------------------------------------------------------------------------

COOPER TIRE & RUBBER COMPANY By:   /s/Roy V. Armes   Name: Roy V. Armes  

Title:   Chairman of the Board, President and CEO

COOPER TYRE & RUBBER COMPANY UK LIMITED By:   /s/Bradley E. Hughes   Name:
Bradley E. Hughes   Title:   Director OFFICIAL COMMITTEE OF UNSECURED CREDITORS
OF COOPER-STANDARD HOLDINGS INC. ET AL. By:   /s/Patrick J. Healy   Name:
Patrick J. Healy   Title:   Vice President

 

11



--------------------------------------------------------------------------------

Exhibit A

Certain Terms of Letter of Credit

1. Automatic Renewal. “It is a condition of this Letter of Credit that the
Expiry Date is deemed to be automatically extended, without amendment, for
periods of one year from the present or any future Expiry Date, unless at least
sixty (60) days prior to any Expiry Date, the L/C Issuing Bank sends you notice
in writing, by registered mail, that the L/C Issuing Bank elects not to consider
the Expiry Date extended for any such additional period.”

2. Drawing Condition. “Funds under this credit are available against a statement
or an authenticated SWIFT message, signed/sent by an authorized representative
of the Beneficiary in one of the following formats (with the blanks completed):

(i) “The undersigned, an authorized representative of Cooper Tire & Rubber
Company, certifies that the amount of USD                     is due Cooper
Tire & Rubber Company as reimbursement for like amount which Cooper Tire &
Rubber Company has paid (or will pay concurrently with receipt of such amount)
on account of, and pursuant to, that certain Guaranty, dated as of October 1,
1996, between Cooper Tire & Rubber Company, as successor to Siebe Inc. and Bank
of New York, as successor to United States Trust Company.”

– or –

(ii) “The undersigned, an authorized representative of Cooper Tire & Rubber
Company, certifies that the date hereof is fewer than 30 days from the expiry
date of letter of credit no.             , for which a notice of non-renewal has
been given.”

 

12



--------------------------------------------------------------------------------

Exhibit B

Stipulation of Dismissal

 

13



--------------------------------------------------------------------------------

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

 

    )     

In re:

  )      Chapter 11   )     

COOPER-STANDARD HOLDINGS INC., et al., 1

 

Debtors.

 

)

)

)

    

Case No. 09-12743 (PJW)

(Jointly Administered)

  )     

COOPER TIRE & RUBBER COMPANY,

 

)

)

     Adv. Proc. No. 09-52014 (PJW)

Plaintiff,

  )        )     

v.

  )        )      COOPER-STANDARD HOLDINGS INC., COOPER-
STANDARD AUTOMOTIVE INC., and COOPER-
STANDARD AUTOMOTIVE CANADA LIMITED,  

)

)

)

)

    

Defendants.

  )     

STIPULATION OF DISMISSAL WITH PREJUDICE

The parties to the above-captioned adversary proceeding (the “Adversary
Proceeding”) hereby stipulate and agree to the dismissal of the Adversary
Proceeding with prejudice, pursuant to Fed. R. Civ. P 41(a)(1)(ii), as
incorporated by Fed. R. Bankr. P. 7041. Each party shall bear its own costs and
expenses including attorneys’ fees.

[Signature Pages to Follow]

 

1

The Debtors in these proceedings and the last four digits of each Debtor’s
federal taxpayer identification number are as follows: Cooper-Standard Holdings
Inc. (5088); Cooper-Standard Automotive Inc. (9970); Cooper-Standard Automotive
FHS Inc. (2953); Cooper-Standard Automotive Fluid Systems Mexico Holding LLC
(0442); Cooper-Standard Automotive, OH LLC (2845); StanTech, Inc. (4014);
Westborn Service Center, Inc. (7448); North American Rubber, Incorporated
(9926); Sterling Investments Company (1393); Cooper-Standard Automotive NC LLC
(2839); CS Automotive LLC (4267); CSA Services Inc. (9510); NISCO Holding Co.
(1697). The corporate address of the Debtors is 39550 Orchard Hill Place Drive,
Novi, Michigan 48375.

 

14



--------------------------------------------------------------------------------

Dated: March        , 2010

 

 

MORRIS JAMES LLP

Stephen M. Miller (No. 2610)

Jeffrey R. Waxman (No. 4159)

500 Delaware Avenue, Suite 1500

Wilmington, DE 19801

Telephone: (302) 888-6800

Facsimile: (302) 571-1750

- and -

PORTER, WRIGHT, MORRIS & ARTHUR,

LLP

Jeffrey W. Morris, Esq.

David P. Shouvlin, Esq.

James A. King, Esq.

Daniel B. Miller, Esq.

41 South High Street

Columbus, Ohio 43215

Telephone:  (614) 227-2000

Facsimile:   (614) 227-2100

Counsel for Plaintiff

 

Dated: March         , 2010

 

 

RICHARDS, LAYTON & FINGER, P.A.

Mark D. Collins (No. 2981)

Michael J. Merchant (No. 3854)

Chun I. Jang (No. 4790)

Drew G. Sloan (No. 5069)

One Rodney Square

920 N. King Street

Wilmington, DE 19801

Telephone: (302) 651-7700

Facsimile: (302) 651-7701

-and-

FRIED, FRANK, HARRIS, SHRIVER
& JACOBSON LLP

Gary L. Kaplan

David B. Hennes

Edward J. Jacobs

One New York Plaza

New York, NY 10004

Telephone:  (212) 859-8000

Facsimile:   (212) 859-4000

Counsel for Defendants


 

15



--------------------------------------------------------------------------------

Dated: March         , 2010

 

 

YOUNG CONAWAY STARGATT & TAYLOR

LLP

M. Blake Cleary (No. 3614)

Erin Edwards (No. 4392)

The Brandywine Building

1000 West Street, 17th Floor

Wilmington, DE 19801

Telephone: (302) 571-6600

Facsimile: (302) 571-1253

- and -

KRAMER LEVIN NAFTALIS & FRANKEL LLP

Robert T. Schmidt, Esq.

Gregory A. Horowitz, Esq.

Stephen Zide, Esq.

Sarah Schindler-Williams, Esq.

1117 Avenue of the Americas

New York, NY 10036

Telephone: (212) 715-9100

Facsimile:  (212) 715-80000

Counsel to the Official Committee

of Unsecured Creditors

7597136

 

16